Citation Nr: 0944075	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-09 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to service connection for a left inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1971, and from July 1972 to January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  Subsequently, the claims file 
was returned to the jurisdiction of the RO in New Orleans, 
Louisiana.

In July 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

The issue of entitlement to service connection for a left 
inguinal hernia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An August 1989 rating decision, which denied service 
connection for hearing loss of the right ear, is final.

2.  The evidence associated with the claims file subsequent 
to the August 1989 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for hearing loss of the right ear and 
raises a reasonable possibility of substantiating the claim.

3.  The evidence does not demonstrate that any currently 
diagnosed hearing loss of the right ear is related to the 
Veteran's period of active service.


CONCLUSIONS OF LAW

1.  Evidence received since the final August 1989 
determination wherein the RO denied the Veteran's claim for 
service connection for hearing loss of the right ear is new 
and material and the Veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2009).

2.  Hearing loss of the right ear was not incurred in or 
aggravated by active service, and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in a letter from the 
RO dated in May 2005.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Because the Board's 
decision herein reopens the Veteran's claim for service 
connection for hearing loss of the right ear and then denies 
service connection for hearing loss of the right ear on the 
merits, no disability rating or effective date is being, or 
will be, assigned; accordingly, there is no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO'S May 
2005 letter defined new and material evidence and attempted 
to explain the rationale of the prior final decision denying 
service connection for hearing loss of the right ear.  To the 
extent there is any deficiency in this notice, such 
deficiency does not prejudice the Veteran as the Board finds 
that the evidence associated with the claims file is 
sufficient to reopen the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).

With respect to the issue of the reopened service-connection 
claim for right ear hearing loss, the Board notes that an 
examination and opinion has been provided under the 
provisions of 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this respect the duty assist has 
been fulfilled.  The Veteran has not provided any competent 
or credible medical or lay evidence that provides a basis for 
which an additional examination or opinion is necessary.  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to this matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with this claim would not cause any prejudice to 
the appellant.

New and Material Evidence

The Veteran seeks service connection for hearing loss of the 
right ear.  The RO previously considered and denied a claim 
for hearing loss of the right ear in an August 1989 rating 
decision.  The Veteran did not timely appeal this decision 
and as such, it has become final.  38 U.S.C.A. § 7103(a); 38 
C.F.R. §§ 20.302, 20.1103.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, 
the Board will undertake a de novo review of the new and 
material evidence issue.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

The claim for service connection for hearing loss of the 
right ear was initially denied in the August 1989 rating 
decision as there was no evidence of a current disability.  
At the time of the August 1989 rating decision the evidence 
of record consisted of service treatment records and the 
report of a June 1989 VA examination.  Subsequently, 
additional VA treatment records, a July 2005 VA examination, 
private correspondence from the Veteran's physician, and a 
transcript of the Veteran's July 2009 Board hearing have been 
associated with the claims file.

The evidence submitted subsequent to the August 1989 rating 
decision is new, in that it was not previously of record and 
is also material.  As noted above, the claim was initially 
denied as there was no evidence of a current disability.  
Subsequent to the final August 1989 decision, a June 2005 VA 
outpatient audiological examination showed mild to moderately 
severe sensorineural hearing loss in the right ear.  The 
Veteran also underwent a VA examination in July 2005 that 
included a diagnosis of sensorineural hearing loss in the 
right ear.  Presumed credible, the additional evidence 
received since the August 1989 rating decision reflects that 
the Veteran has been diagnosed with hearing loss of the right 
ear.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) 
(finding that "the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied").

Therefore, the evidence submitted since the final August 1989 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that the claim for service connection for hearing loss of the 
right ear is reopened.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including sensorineural hearing loss, become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a Veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 
operate only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless 
of when the criteria of 38 C.F.R. § 3.385 are met, a 
determination must be made as to whether the hearing loss was 
incurred in or aggravated by service.


Factual Background and Analysis

The Veteran seeks service connection for hearing loss of the 
right ear based on his exposure to aircraft noise as a crew 
member flying the KC135A aircraft.  He is service-connected 
for hearing loss of the left ear and for tinnitus.  Service 
treatment records show periodic examinations for flight duty 
and that the Veteran served as a boom operator on KC135A 
flights from approximately October 1982 to October 1987.

Audiograms in the Veteran's service treatment records show 
normal hearing in his right ear.  See audiograms dated in 
December 1970, July 1972, July 1976, June 1979, September 
1980, July 1982, March 1983, April 1984, March 1985, March 
1986, November 1986, December 1986, April 1987, and July 
1987.

Service treatment records dated in January, March and April 
1977 reflected the Veteran's complaints of intermittent pain 
in his right ear without significant hearing loss.  He was 
eventually assessed with right temporomandibular joint (TMJ) 
pain and recommended for an oral surgery evaluation.  No 
final discharge examination on or about January 1989 is found 
within the claims file.

Post-service, audiogram findings for the right ear in a June 
1989 VA examination, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
20

Speech recognition scores on the Maryland CNC Word List were 
100 percent in the Veteran's right ear and 92 percent in the 
left ear.  

Normal hearing in the right ear also was shown in an August 
1994 VA audiological examination with mild sensorineural 
hearing loss shown at 4000 Hz.  

In a November 1994 VA examination audiogram findings for the 
right ear, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
35

Speech recognition scores on the Maryland CNC Word List were 
100 percent in the Veteran's right ear and 96 percent in the 
left ear.  

A June 2005 VA outpatient medical record showed audiogram 
findings for the right ear, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
--
55

The VA audiologist diagnosed mild to moderately severe 
sensorineural hearing loss in the right ear between 1,000 and 
8,000 Hertz.  The Veteran was counseled on a hearing aid 
evaluation.

The Veteran underwent a VA examination in July 2005.  
Audiogram findings for the right ear, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
55
55

Speech recognition scores on the Maryland CNC Word List were 
96 percent for both ears.  Diagnosis was mild to moderate 
sensorineural hearing loss of the right ear.  In an August 
2005 addendum, the audiologist examiner opined - after 
reviewing the claims file and the Veteran's audiograms in 
service - that the Veteran's right ear hearing loss was not 
related to service.  He noted the absence of a hearing test 
at discharge, but observed that normal hearing in the right 
ear was shown in his last service audiogram in July 1987, 
more than a year before the Veteran's separation from 
service.

VA outpatient treatment records dated from July 2005 to 
October 2005 show repair and fitting of the Veteran's new 
bilateral hearing aids.  

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for hearing loss 
of the right ear, as it is not shown that he has a current 
hearing loss disability of the right ear that is 
etiologically related to his period of active service.  The 
Veteran's service treatment records are silent as to any 
hearing loss in the right ear though he did lodge complaints 
related to right ear pain in 1977.  His in-service 
audiological examination reports show that his right ear 
hearing was within normal limits while in service.

Subsequent to service, there is no competent medical evidence 
of hearing loss in the right ear until the July 2005 VA 
examination report, which showed a hearing loss disability 
within the meaning of 38 C.F.R. § 3.385.  However, this was 
16 years following separation from service.  While there is a 
hearing loss disability for the right ear in this examination 
report, a hearing loss disability of the right ear within the 
meaning of 38 C.F.R. § 3.385 has not been demonstrated at any 
time prior to this examination.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board finds probative the August 2005 addendum opinion of 
the July 2005 VA examination, which concluded that the 
Veteran's current hearing loss in the right ear was not 
caused by or was a result of his period of service.  This 
opinion is considered probative as it was definitive and 
based upon a complete review of the Veteran's entire claims 
file, including the in-service audiograms.  Accordingly, the 
opinion is found to carry significant weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided 
any competent medical evidence to rebut the opinion against 
the claim or otherwise diminish its probative weight.  See 
Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The evidence also does not show that the Veteran was 
diagnosed with a hearing loss disability of the right ear 
within one year following his separation from service, as 
such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In view of the in-service findings of normal hearing in the 
right ear, and the lengthy period following service without 
showing of a right ear hearing loss, there is no evidence of 
continuity of symptomatology, and this weighs against the 
Veteran's claim.  The Board recognizes the Veteran's 
contentions that his exposure to aircraft noise while in 
service contributed to the hearing loss in his right ear.  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of hearing loss in the right ear, his opinion is outweighed 
by the competent medical evidence.  Simply stated, the 
Veteran's service treatment records (containing no competent 
medical evidence of a hearing loss disability of the right 
ear) and post-service treatment records (showing no 
complaints, symptoms, findings or diagnoses associated with 
hearing loss of the right ear until June 2005, and no 
competent medical evidence linking the reported hearing loss 
of the right ear to the Veteran's service) outweigh the 
Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disability.  
While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the Veteran that he has a 
current hearing loss disability of the right ear that is 
related to noise exposure experienced during active service 
are not competent.  There is no indication that he possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

For the reasons and bases provided above, the evidence in 
this case weighs against the claim for service connection for 
hearing loss of the right ear.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107 (West 2002).

ORDER

New and material evidence having been submitted, the claim 
for service connection for hearing loss of the right ear is 
reopened.  To this extent and to this extent only, the appeal 
is granted.

Entitlement to service connection for hearing loss of the 
right ear is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of service connection for a left inguinal hernia.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c), (d) (2009).

Regarding his claim for service connection for a left 
inguinal hernia, the Board notes initially that there was 
some confusion whether the Veteran previously had been 
awarded service connection for a hernia in August 1989.  In 
his April 2005 correspondence, he actually filed a claim for 
an increased rating for this disorder.  Correspondence from 
the RO dated in May 2008 and associated with the claims file 
indicated that the Veteran had not claimed service connection 
for a hernia in the late 1980s and that the RO had not 
awarded service connection for such a claim in its August 
1989 rating decision.  However, a cover letter dated in 
September 1989 incorrectly informed him that he had been 
granted service connection for an inguinal hernia instead of 
his award of service connection for hemorrhoids.  The Board's 
review of the entire claims file shows that the Veteran was 
never service connected at any time in the past for a hernia 
and that a clerical error had resulted in miscommunication at 
the time of the August 1989 rating action.  The Board will 
treat the Veteran's request for a higher rating for his 
hernia as a request for service connection for the same 
disorder.

During his Board hearing the Veteran testified that during 
service he lifted and unloaded heavy mail bags as an Air 
Force postal clerk in 1970 and reported to sick call several 
times with resulting complaints (see transcript at pp. 3-5).  
He also testified that post-service he underwent surgery in 
about 1996 for a double hernia.  He said this surgery was 
reflected in private medical records, but he failed to 
mention the names and addresses of the medical providers 
involved.  When questioned whether he had a current 
disability related to the hernia issue, the Veteran testified 
that he still hurt like he always had (see transcript at pp. 
7-8). 

Service treatment records dated in April 1970, May 1970, and 
October 1970 show complaints of pain, pulling and tenderness 
in the left groin area after the Veteran picked up heavy mail 
bags.  Examiners noted tenderness, but no hernia.  A December 
1970 report of medical examination revealed an abnormality 
for the abdomen and viscera; namely a three-inch surgical 
scar in the right lower quadrant, well-healed, no sequelae.  
A July 1972 re-enlistment examination showed no abnormalities 
of the abdomen and viscera system.  A July 1976 report of 
medical examination did show an abnormality for the abdomen 
and viscera system; namely an appendectomy in the right lower 
quadrant and a 5 cm. scar, well-healed, no sequelae.  There 
is no indication of a hernia.  On his July 1987 report of 
medical history, the Veteran noted that he had a rupture or 
hernia then or in the past.  A June 1979 report of medical 
examination revealed no abnormalities of the abdomen and 
viscera system, including a hernia.  The September 1980 
report of medical examination noted an abnormality of the 
abdomen and viscera, namely a 5 cm. diagonal surgical scar, 
well-healed, no sequelae.  Examinations in April 1984 and 
March 1986 also showed no abnormalities of the abdomen and 
viscera.  No final discharge examination on or about January 
1989 is found in the claims file.

The Board is of the opinion that the Veteran has provided lay 
evidence of a current disability, injury in service, and 
testimony of persistent symptoms since his discharge from 
service.  As such, the Veteran has met the criteria of 38 
C.F.R. § 3.159 and a VA examination should be obtained.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While the 
service treatment records confirm that the Veteran complained 
of discomfort or groin pulls during his first period of 
active duty, the evidence of record is unclear as to the 
current nature of his claimed hernia disorder.  The Board 
already has noted the testimony of the Veteran on this point.  
As such, on remand the Veteran should be scheduled for an 
appropriate VA examination so that a medical opinion may be 
obtained as to the current nature and etiology of his 
asserted left inguinal hernia disability.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).

On remand, the RO/AMC also should inquire of the Veteran and 
his representative as to the names and addresses of the 
private medical providers who treated his double hernia about 
1996 and should attempt to obtain these private medical 
records and also any VA treatment records from the 
Shreveport, Louisiana VA Medical Center (VAMC), from October 
2005 to the present.  It appears the Veteran never submitted, 
or asked the RO to obtain, this private medical evidence.  
Additionally, the Veteran should be provided with an updated 
statement regarding VA's duties to notify and assist that 
complies with directives in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and his representative and ask them to 
specify all private and VA medical care 
providers who treated him for his left 
inguinal hernia.  Of particular interest 
are any outstanding private medical 
records of evaluation and surgery for a 
double hernia in 1996, and records of 
evaluation and/or treatment from the VAMC 
in Shreveport, Louisiana, from October 
2005 to the present.  After the Veteran 
has signed the appropriate release(s), the 
RO/AMC shall then attempt to obtain and 
associate with the claims file any records 
identified by the Veteran that are not 
already associated with the claims file.  
The RO/AMC also should provide the Veteran 
an appropriate notice pursuant to the VCAA 
that reflects the criteria of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  After receipt of the requested 
information, the RO/AMC shall arrange for 
the Veteran to undergo an appropriate VA 
examination so as to ascertain the extent, 
nature, and etiology of his asserted left 
inguinal hernia disorder.  The entire 
claims file, to include a complete copy of 
this remand, must be made available to the 
examiner in conjunction with conducting 
the examination of the Veteran.  The 
examiner should annotate his report to 
reflect that review of the claims file was 
undertaken.  A discussion of the Veteran's 
documented medical history and assertions 
should also be included.  All appropriate 
tests or studies should be accomplished, 
and all clinical findings should be 
reported in detail. 

The examiner should clearly identify if 
the Veteran currently has a left inguinal 
hernia disability.  If the Veteran has any 
such disorder, the examiner should render 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (a 50 percent or more 
probability) that the disorder found on 
examination was incurred in or aggravated 
by one of the Veteran's periods of active 
service.

A complete rationale for any opinions 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

3.  The RO/AMC will then readjudicate the 
Veteran's claim with consideration of all 
applicable laws and regulations.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case, containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


